August 1, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                      MICHAEL KIMBRELL, Appellant

NO. 14-12-00108-CV                         V.

  MEMORIAL HERMANN HOSPITAL SYSTEM, MEMORIAL HERMANN
  HEALTHCARE SYSTEM, MEMORIAL HERMANN MEDICAL GROUP,
                          Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Memorial
Hermann Hospital System, Memorial Hermann Healthcare System, and Memorial
Hermann Medical Group, signed January 4, 2012, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Michael Kimbrell, to pay all costs incurred in this
appeal.

     We further order this decision certified below for observance.